Citation Nr: 0401295	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. 
§ 1162 (West 2002) for the year 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran had active duty for training from April 13, 1978 
to May 19, 1978; September 23, 1980 to December 1, 1980; 
January 7, 1982 to July 1, 1982; and from July 7, 1984 to 
July 21, 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied entitlement to a 
clothing allowance pursuant to 38 U.S.C.A. § 1162 for the 
year 2001.


REMAND

The veteran in this action is service-connected for a 
fracture of the left lateral malleolus, evaluated as 10 
percent disabling, and for status post trauma to the left 
ring finger, evaluated as noncompensable.  The veteran sought 
entitlement to a clothing allowance pursuant to 38 U.S.C.A. 
§ 1162 for the year 2001.  The RO subsequently denied the 
veteran's request for a clothing allowance.  

In his January 2002 VA Form 9, Substantive Appeal, the 
veteran requested a videoconference hearing with a BVA Board 
member.  In a March 2002 written statement, the veteran 
requested a local office hearing.  In an April 2002 letter to 
the veteran, the RO requested clarification from the veteran 
as to the type of hearing he was requesting.  In a May 2002 
written statement, the veteran stated that he wanted a 
hearing at the VA medical center in San Juan, Puerto Rico.  
In a letter dated July 8, 2002, the RO notified the veteran 
of his scheduled hearing on July 22, 2002.  The record 
reflects that the veteran failed to appear for his scheduled 
hearing.  In an August 2002 written statement, the veteran 
again requested a hearing.  He stated that he was unable to 
attend the hearing scheduled in July 2002.  

In order to ensure full compliance with due process 
requirements, the Board is compelled to conclude that a 
remand for the rescheduling of the requested hearing is 
appropriate.  Accordingly, this case is REMANDED to the RO 
for the following development:

1.  The RO should schedule a hearing for 
the veteran in accordance with his 
requests.  A copy of the notice to the 
veteran of the scheduled hearing should 
be placed in the record.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to ensure full compliance with due process requirements, and 
the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




